Citation Nr: 0603391	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-33 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty January 1951 to October 
1952, including service in Korea.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama 
that, in part, denied the appellant's claim of entitlement to 
service connection for the residuals of injury to teeth.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

The claims file does not contain the service medical records 
or service personnel records of the appellant.  In cases 
where the veteran's service medical records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his 
case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
heightened duty to assist the veteran in developing facts 
pertinent to his claim in a case where service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records.  Moore v. Derwinski, 
1 Vet. App. 401 (1991).  Where the claimant's service medical 
records have been destroyed or lost, the Board is under a 
duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  

The RO has indicated that the appellant's service medical 
records appear to be irretrievably lost.  However, when the 
RO undertook a search for pertinent records, it identified 
the appellant's unit as "9SS F.A." instead of the 955th 
Field Artillery Battalion, Battery "A" as listed on the 
veteran's DD 214 and the NA Form 13055 submitted by the 
appellant in July 2003.  It is unclear exactly when the 
appellant was in Korea and also whether the appellant' 
service personnel records are still available.  It is also 
unclear whether the RO has attempted to obtain alternative 
records, such as morning reports and Surgeon General's 
records, to show that the appellant had treatment during his 
active duty.  The VA Adjudication Procedure Manual provides 
that alternate sources of evidence may be utilized in fire-
related cases.  A non-exhaustive list of documents that may 
be substituted for service medical records in this case 
includes: statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals, clinics and private 
physicians by which or by whom a veteran may have been 
treated, especially soon after service discharge, letters 
written during service, photographs taken during service, 
pharmacy prescription records, and insurance examinations.  
VA Adjudication Procedure Manual, Manual M21-1, Part III, 
paragraph 4.25(c) and 4.29 (October 6, 1993).

It does not appear that the RO made any attempt verify the 
incident described by the appellant by contacting the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
(formerly the United States Armed Services Center for 
Research of Unit Records (USASCRUR)) or other appropriate 
organization.  The appellant should be offered an opportunity 
to provide specific information that would permit such 
search.

Finally, the June 2003 VA dental examination included 
radiographic examination of the appellant's teeth.  While the 
record includes the panoramic x-ray film, there is no 
separate radiology report.  If there is such a report, it 
must be obtained and associated with the claims file.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 205) and implementing regulations 
found at 38 C.F.R. § 3.159 (2005) is 
completed.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
claim for dental trauma and of what part 
of such evidence he should obtain and what 
part the Secretary will attempt to obtain 
on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002).  The appellant should 
be told to submit all pertinent evidence 
he has in his possession.

2.  The RO should take all appropriate 
steps to secure the service medical 
records or alternative records for the 
appellant through official channels, 
particularly his dental records.  (The 
appellant's unit was the 955th Field 
Artillery Battalion, Battery "A".)  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be set forth in the 
claims file.

3.  The RO should take appropriate steps 
to secure the appellant's Army service 
personnel records from the Official 
Military Personnel File (OMPF) or from 
any other appropriate source.  These 
records should be associated with the 
claims file.

4.  The RO should obtain a copy of the VA 
panoramic dental x-ray report dated in 
June 2003, and associate it with the 
claims file.  If there is no such report, 
documentation used in making that 
determination should be set forth in the 
claims file.

5.  The RO should review the file and 
prepare a summary regarding the alleged 
in-service incident of a 955th Field 
Artillery Battalion Battery "A" mortar 
tube exploding already reported by the 
appellant in previous statements.  This 
summary and all associated documents, 
including his service personnel records, 
should be sent to JSRRC (Kingman 
Building, Room 2C08 7701 Telegraph Road 
Alexandria, VA  22315-3802).  JSRRC 
should be requested to provide any 
information available which might 
corroborate the incident alleged by the 
appellant.

6.  Thereafter, the RO should 
readjudicate the claim on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be 
provided a Supplemental Statement of the 
Case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


